Exhibit 10.46

FIRST AMENDMENT
TO THE
AMENDED AND RESTATED DIRECTORS’ STOCK PLAN
OF
CHROMCRAFT REVINGTON, INC.

WHEREAS, Chromcraft Revington, Inc. (the “Company”) maintains the Amended and
Restated Directors’ Stock Plan of Chromcraft Revington, Inc., effective as of
December 1, 2005 (the “Plan”); and

WHEREAS, the Company has determined that the Plan should be amended, effective
as of January 1, 2010, to provide that directors who are reelected to the Board
of Directors of the Company will receive an award of restricted common stock
with a fair market value of $14,000; and

WHEREAS, pursuant to the authority contained in Section 8.1 of the Plan, the
Company has reserved the right to amend the Plan;

NOW THEREFORE, pursuant to the power to amend the Plan reserved to the Company
under Section 8.1, the Plan is hereby amended, effective as of January 1, 2010,
by replacing Section 7.1 in its entirety with the following, and the Company may
restate the Plan such that the Plan shall contain in a single document all of
the provisions of the Plan, as amended pursuant to this First Amendment:

Section 7.1. Award of Restricted Stock. Subject to Section 3.2, each individual
who is appointed or elected to serve as a Director for the first time will
receive an Award of Three Thousand (3,000) Shares of Restricted Stock and,
thereafter for each year during the term of the Plan, each Director will receive
an Award of Shares of Restricted Stock on the day immediately following his or
her re-election with a Fair Market Value of $14,000.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be signed on
its behalf by the undersigned duly authorized officers as of this 31st day of
March, 2010, but effective as of January 1, 2010.

CHROMCRAFT REVINGTON, INC.

By: /s/ Ronald H. Butler
Ronald H. Butler
Chairman of the Board and
Chief Executive Officer

ATTEST:

By: /s/ Myron D. Hamas
Myron D. Hamas
Vice President-Finance


 

